Citation Nr: 0633215	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  01-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, H.B.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1957 to October 
1957.

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed, and in January 2005, the Board denied the 
claim.  

The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In May 2006, while his case was 
pending at the Court, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's January 2005 decision.  In 
June 2006, the Court issued an Order vacating the January 
2005 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD as a result of several 
frightening incidents which he alleges took place during 
pilot training.  In this regard, he has stated that there 
were no injuries to him, and no damage to his aircraft, that 
he has no witnesses for all but one of the claimed stressors, 
that there are no official records of his stressors, and that 
for all stressors except one, he was the sole occupant of the 
aircraft.  See e.g., veteran's letter, received in December 
2004.  The Board further notes that the veteran has argued 
that he had PTSD prior to service as a result of experiences 
growing up in Croatia during World War II, and that his PTSD 
was aggravated by his service.  

As it is not shown the veteran engaged in combat, and the 
alleged stressors do not involve combat, his assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994); see also 
VBA's Adjudication Procedure Manual, M21-1MR (hereinafter 
"M21-1MR"), Part III.iv.4.H.29.a, i.  

The RO has made a number of attempts to verify the claimed 
stressors with government agencies, but has been 
unsuccessful.  See replies from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) (now the U.S. 
Army and Joint Services Records Research Center (JSRRC)), 
dated in July 2003, replies from the National Personnel 
Records Center (NPRC), dated in June 2003 and May 2004.  

A review of the Joint Motion shows that it was agreed that a 
remand was required so that the RO could attempt to verify 
the claimed stressors.  Specifically, the Joint Motion stated 
that although the veteran had failed to specify a time frame 
of 60 days or less for his stressors at the time of the RO's 
request for stressor verification to USASCRUR, that the 
veteran had subsequently submitted the requested time frames 
for his stressors.  See veteran's letter, received in July 
2004; M21-1MR, Part IV.ii.1.D.14.d, and 15.a. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the veteran's claimed 
stressors.  The RO should provide the 
JSRRC with a description of the veteran's 
claimed stressors, all of which allegedly 
took place while he was a student naval 
aviator at NAAS, Whiting Field, Milton, 
Florida: 1) between August 1, 1957 and 
October 1, 1957, his plane had an oxygen 
system malfunction; he blacked out and 
awoke with the plane rapidly descending; 
he was able to recover control of the 
plane and make a safe landing; 2) between 
August 1, 1957 and October 1, 1957: his 
plane had a brake malfunction while he 
was training to simulate a carrier 
launch; one of the brakes failed causing 
the plane to spin around a full 360 
degrees; he shut down the engine and 
after communicating with the tower and 
ascertaining that he had brakes for 
taxiing, he took the plane back to the 
flight line, and spoke to the crew chief; 
he wrote up the malfunction and got into 
another airplane and went on to 
accomplish the mission; 3) between July 
15, 1957 and September 15, 1957: while on 
another solo training flight or flights, 
practicing high altitude emergency 
procedures, the veteran stated that he 
cut power and descended to a low altitude 
at which time power was applied; this 
would occasionally cause the engine to 
backfire "like a canon"; 4) between July 
15, 1957 and September 15, 1957: while on 
a training flight with an instructor, the 
veteran was instructed to land the plane; 
while landing, he noticed that the cruise 
speed was below stall speed, but before 
he could do anything, the instructor took 
control and landed the plane in a 
dangerous manner; and 5) between August 
15, 1957 and October 15, 1957: he was 
involved in several flights, on land, 
which were conducted to simulate landing 
at night on the deck of a carrier; these 
landings were dangerous.  The RO should 
provide JSRRC with copies of the 
veteran's personnel records showing 
service dates, duties, and units of 
assignment.  The RO should document every 
attempt and incorporated such into the 
claims file.

2.  If, and only if, it is determined 
that one or more verified stressors 
exist, make arrangements for the veteran 
to be afforded an examination to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to 
include whether post-traumatic stress 
disorder is present.  Appropriate 
psychological testing should be 
accomplished.  If PTSD is diagnosed, the 
examiner must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The examiner should be 
advised that the veteran has reported a 
number of stressors that occurred prior 
to his service, during World War II, in 
Croatia, and that service connection may 
not be granted for these preservice 
stressors.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims files 
must be made available to the examiner 
for review.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



